Citation Nr: 0726957	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-35 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable initial rating for a left 
knee disability.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has full range of motion in his left knee, 
with no pain, instability, weakness, incoordination, 
fatigability, genu recurvatum, or bony or cartilaginous 
abnormality.

2.  The veteran does not have a hearing loss disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 
10 percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The criteria for service connection for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for claims of 
service connection for a left knee disability and bilateral 
hearing loss.  Service connection was subsequently granted 
for a left knee disability, and the veteran appealed the 
initial rating.  Although a letter was not sent detailing the 
requirements for a claim for an increased rating, the March 
2004 decision stated what evidence was necessary to obtain a 
higher rating, as did the statement of the case.  The veteran 
has not alleged any prejudice, and additional evidence was 
obtained subsequent to the March 2004 decision.  
Consequently, it does not appear that the failure to provide 
a separate notice letter had any prejudicial effect on the 
veteran.  Although the veteran was not provided with notice 
of the effective date or disability rating regulations for 
either claim, because the claims have been denied, no 
prejudice resulted from this lack of notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
providing VA examinations, obtaining service medical records, 
and obtaining service medical records.  

Left knee disability 
Service medical records report the veteran's history of left 
knee pain and soreness and assessments of Osgood-Schlatter's 
Disease, and the records note that the veteran was put on 
permanent profile.  The records also note that the veteran 
had full range of motion (0 to 140 degrees) with stable 
ligaments, no history of locking, and a normal gait.  See 
March, April, and June 2000 service medical records.  A June 
2000 orthopedic service medical record reports that x-ray 
images showed questionable osteochondrosis in the left knee.  
The September 2003 separation exam record reported tenderness 
over the patellar tendon and an assessment of left knee 
tendonitis.  The veteran was given a "2" on the physical 
profile of the lower extremities.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service)).

A January 2004 VA examination record reports the veteran's 
history of occasional tenderness of the anterior tubercle of 
the left tibia and pain with running or prolonged walking.  
The knee had range of motion from 0 to 140 degrees, with no 
complaint of pain.  There was no subluxation or ligament 
laxity.  Physical examination did reveal a slight prominence 
of the tibial tubercle.  X-ray images showed no bony 
abnormalities and normal joint spaces.  The record also 
reports that "if clinically indicated, [the interpreting 
staff] would recommend a follow-up lateral view."  The noted 
impression was "incomplete, but negative study," based on 
the lack of a follow-up lateral view.  

An October 2004 medical record reports the veteran's history 
of knee pain when he runs.  See October 2004 Army medical 
record.  

A May 2005 VA examination record reports that the veteran had 
full range of motion in his knees, with repetition causing no 
pain or additional disability.  The veteran did not report 
any pain during the joint exam, and there was no tenderness 
to the joints.  The record reports the veteran's history of 
his left knee "sometimes" bothering him when standing and 
walking for a long period of time.  There was a negative 
history of instability and flare-ups, and gait and stance 
were normal.  

The veteran seeks a compensable rating for his left knee 
disability.  Limitation of motion of the knee is evaluated 
under Diagnostic Codes 5260-61.  Normal range of motion for 
the knee is 0 to 140 degrees (extension to flexion).  See 
38 C.F.R. § 4.71a, Plate I.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Knee disabilities may be rated for both limitation of 
flexion and limitation of extension.  See VAOPGCPREC 23-97.  
A separate rating may also be provided under DC 5257 for 
instability.  See VAOGCPREC 9-2004.

The left knee is currently rated under Diagnostic Code (DC) 
5261, which rates limitation of extension.  DC 5261 provides 
a 10 percent rating for extension limited to 10 degrees.  The 
foregoing evidence indicates that the veteran can fully 
extend with no evidence of pain, weakness, incoordination, or 
fatigability.  Consequently, a higher rating is not warranted 
under DC 5261.  

A higher rating is also not available under an alternate 
diagnostic code.  There is no evidence of genu recurvatum, 
dislocation or removal of cartilage, or malunion or nonunion.  
See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 5263.  
Additionally, x-ray findings have not diagnosed the veteran 
with arthritis, and there are no objective findings of 
painful motion.  See 38 C.F.R. § 4.71a, DC 5003 (10 percent 
rating provided for painful motion that is otherwise 
noncompensable under the limitation of motion rating 
criteria).  

A separate rating is also not warranted.  DC 5260 provides a 
noncompensable rating for flexion limited to 60 degrees and a 
10 percent rating for flexion limited to 45 degrees.  The 
veteran has been found to have normal flexion, with no 
evidence of pain, weakness, incoordination, or fatigability.  
Consequently, the veteran is not entitled to even a 
noncompensable separate rating under DC 5260.  The veteran is 
also not entitled to a separate rating for instability.  DC 
5257 provides a 10 percent rating for slight instability.  
The evidence of record does not indicate any evidence or 
history of instability, and the knee and ligaments have been 
found stable.  

In sum, the evidence does not warrant granting a higher 
rating or a separate rating for the veteran's left knee 
disability.  

Hearing loss
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  In addition, service 
connection for sensorineural hearing loss may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical and personnel records indicate 
that he had noise exposure in service.  The remaining 
questions are whether the veteran currently has bilateral 
hearing loss disability, as defined by 38 C.F.R. § 3.385, 
and, if so, whether it is related to the in-service noise 
exposure.  

Service medical records report pure tone thresholds, in the 
right ear, as follows:




HERTZ



500
1000
2000
3000
4000
January 
1995
10
5
10
0
0
February 
1996
20
0
5
5
0
March 
1998
5
5
5
0
0
January 
25, 2000
0
0
5
0
0
January 
28, 2000
10
10
5
0
0
October 
2000
5
20
30
25
25
January 
2001
25
30
30
25
20
December 
2001
25
30
30
25
20
November 
2002
40
40
40
35
40
December 
4, 2002
70
70
75
70
70
December 
16, 2002
20
25
25
20
30
July 2003
25
25
25
20
25

Left ear pure tone thresholds, in decibels, were reported as:




HERTZ



500
1000
2000
3000
4000
January 
1995
15
10
0
0
0
February 
1996
10
10
5
5
0
March 
1998
10
10
5
5
0
January 
25, 2000
65
65
50
35
55
January 
28, 2000
30
40
40
40
35
October 
2000
80
65
80
75
80
January 
2001
55
55
45
50
55
December 
2001
55
65
45
50
55
November 
2002
75
85
85
90
80
December 
4, 2002
0
85
80
85
80
December 
16, 2002
40
50
30
25
50
July 2003
40
45
30
25
45

The January 28, 2000 record reported speech recognition 
ability of 100 percent in the right ear and of 96/76 percent 
in the left ear, with a repeat speech recognition ability of 
76 percent in the left ear.  The examiner noted the veteran 
had "excellent word recognition in [both ears], with reduced 
[discrimination] at high presentation levels in the left ear 
(96% to 76%) but not positive [performance index phonetic 
balance]."  The October 2000 record reported speech 
discrimination ability of 84 percent in the left ear and 92 
percent in the right ear.  January 2001 and December 2002 
records reported word recognition ability of 100 percent in 
the right ear and 80 percent in the left ear.  The other 
records did not provide speech recognition ability 
percentages.  

The January 2000 record also reported that immittance 
measures were normal, with no reflex decay.  The October 2000 
record reported that reflexes were normal, and the December 
2002 record also reported that immittance tests were normal.  

VA audiological exams were conducted in January and February 
2004.  The January 2004 VA exam record reports pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
20
15
LEFT
50
50
40
35
40

Pure tone findings in the left ear and word recognition 
results for both ears (not reported) were not considered 
reliable for rating purposes.  Stenger results were positive 
at 250 500, 1000, and 4000 Hz, indicating an unreliable 
threshold in the left ear.  Additionally, transient evoked 
otoacoustic emissions were present at 4/5 frequencies tested 
in the left ear and 5/5 frequencies in the right ear, 
indicating normal function of the outer hair cells of the 
cochlea at those frequencies.  The examiner stated that the 
objective results were inconsistent with the subjective pure-
tone findings obtained for the left ear.  The veteran was 
diagnosed with mild sensorineural hearing loss at 1000 Hz in 
the right ear.  The examiner emphasized that the test was 
unacceptable for rating purposes.

The February 2004 VA exam record reports that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
20
20
10
5
10

Word recognition scores were not reported as the examiner 
considered them unacceptable for rating purposes.  The 
examiner stated that acoustic immittance findings were 
suggestive of normal middle ear function for both ears.  The 
examiner noted that the veteran had hearing within normal 
limits for both ears.  She added that, in her opinion, the 
active duty hearing tests were invalid.  In contrast, the 
examiner noted that the February 2004 pure tone testing had 
good reliability and revealed normal hearing for both ears.  

The examiner believed that the active duty tests were invalid 
based on the "very poor" intertest and retest reliability.  
As an example, the examiner noted that the October 2004 
hearing evaluation showed slight-to-mild hearing loss in the 
right ear and moderately severe to severe hearing loss in the 
left ear, but the speech reception thresholds were not in 
agreement with the pure tone thresholds for either ear, 
indicating poor intertest reliability.  The October 2000 
record shows that "word recognition was present in the left 
ear at 60 decibels, which was softer than any reported pure 
tone threshold in the left ear on that date; therefore the 
veteran should not have been able to hear the words if the 
pure tone thresholds were actually valid."  The examiner 
noted that bone conduction thresholds for the left ear reveal 
a primarily sensorineural hearing loss, but there were a few 
air-bone gaps noted on some of the exams.  Additionally, she 
noted that the records indicate that the degree of left ear 
hearing loss fluctuated significantly between tests, but 
sensorineural hearing loss is a permanent hearing loss that 
does not improve over time.  

The Board finds the February 2004 examiner's opinion highly 
probative, in light of the examiner's review of the record 
and medical training.  Although many records do report 
hearing loss, the Board finds the examiner's opinion 
outweighs those findings.  The evidence shows varying results 
on the hearing tests, the objective acoustic immittance tests 
show normal findings, and the reported speech recognition 
ability results do not corroborate the pure tone threshold 
results.  In light of the foregoing, service connection is 
denied based on insufficient evidence of a current hearing 
disability, as defined by 38 C.F.R. § 3.385.  


ORDER

A rating in excess of 10 percent for a left knee disability 
is denied.  

Service connection for hearing loss is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


